Exhibit 10.3

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Employment Agreement by and between John
E. Kahn (“Employee”) and TeamStaff, Inc. (the “Company”), is made and entered
into this 1st day of June, 2011.

 

RECITALS

 

WHEREAS, the Company and the Employee have entered into that certain Employment
Agreement effective as of dated September 17, 2010 (the “Original Agreement”);

 

WHEREAS, the Company and the Employee wish to make certain changes to the
Original Agreement, as described herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

AGREEMENT

 

1.                                       Definitions.  Capitalized terms used
herein but not otherwise defined herein shall have the meanings assigned to such
terms in the Original Agreement.

 

2.                                       Amendments to Original Agreement.

 

(a)                                  Section 1.3(a) of the Original Agreement is
hereby amended by deleting the first sentence thereof and replacing it with the
following new language:

 

(a) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent (20%) or more of the combined voting power of
the Company’s then outstanding Voting Securities (provided, however, if such
Person is Wynnefield Capital Inc. and/or its affiliates, the relevant percentage
shall be equal to the sum of (i) 27% plus (ii) such additional percentage as may
be caused by the issuance of the maximum amount of securities issuable pursuant
to the convertible debentures and warrants that the Company may issue pursuant
to that certain debenture purchase agreement dated as of June 1, 2011 between
the Company and Wynnefield Capital, Inc. or its affiliates, and such percentage
shall be referred to herein as the “WCI Percentage”); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.

 

--------------------------------------------------------------------------------


 

(b)                                 Section 1.3(c)(i)(C) of the Original
Agreement is hereby amended by deleting clause (C) thereof and replacing it with
the following new language:

 

(C) no Person (other than the Company, any Subsidiary, any employee benefit plan
(or any trust forming a part thereof) maintained by the Company, the Surviving
Corporation or any Subsidiary) becomes Beneficial Owner of twenty percent (20%)
or more of the combined voting power of the Surviving Corporation’s then
outstanding voting securities (except that if such Person is Wynnefield Capital
Inc. and/or its affiliates, then the relevant percentage shall be the WCI
Percentage) as a result of such merger, consolidation or reorganization, a
transaction described in clauses (A) through (C) shall herein be referred to as
a “Non-Control Transaction”; or . . . .

 

3.                                       Miscellaneous Provisions.

 

(a)                                  Governing Law.  This Amendment shall in all
respects be governed by and construed in accordance with the laws of the State
of Georgia without giving effect to any conflicts of law principles.

 

(b)                                 No Other Amendment.  Except as expressly
provided in this Amendment, the Original Agreement (a) has not otherwise been
modified by the parties and (b) all other terms and conditions of the Original
Agreement shall remain in full force and effect and are hereby ratified,
affirmed and approved.

 

(c)                                  Entire Agreement.  This Amendment
constitutes the entire agreement between the parties hereto with respect to its
subject matters and supersedes all prior arrangements and understandings,
written or oral, between the parties hereto with respect to the transactions
contemplated hereby.

 

(d)                                 Binding Agreement.  This Amendment and all
of the provisions hereof shall inure to the benefit of, and be binding upon, the
parties hereto and their respective heirs, devisees, successors and assigns and
are not intended to confer upon any other person any rights or remedies
hereunder.

 

(e)                                  Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but both of which together shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties to this Amendment have duly executed it as of
the date set forth above.

 

TeamStaff, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Zachary C. Parker

 

 

Zachary C. Parker,

 

 

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

John E. Kahn

 

 

 

 

 

 

/s/ John E. Kahn

 

 

John E. Kahn

 

 

 

3

--------------------------------------------------------------------------------